DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of device embodiment 1 as shown in fig. 5, and modification A1 as shown in fig. 9A (claims 1-10, 14-16, 18 readable thereon) in the reply filed on 3/8/2022 is acknowledged.  Further, since claim 18 depends from withdrawn claim 17, claim 18 is additionally being withdrawn as being directed to a non-elected species.  Claims 1-10, and 14-16 are being examined on their merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a first lower region that is arranged below the first region on an upper surface side of the semiconductor substrate” at lines 2-3.  It is unclear whether the first lower region is above or below the first region since the above recitation seems to contradict itself.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulze et al. (US PGPub 2011/0101416; hereinafter “Schulze”).
Re claim 1: Schulze teaches (e.g. figs. 17 and 16) a semiconductor device comprising: a semiconductor substrate (20) that has an upper surface (upper surface 15) and a lower surface (lower surface of 16) and that is provided with a drift region (n- drift region 2; e.g. paragraph 31) of a first conductivity type (n-type); a trench portion (trench 95; e.g. paragraph 77) that is provided to reach the drift region (2) from the upper surface (15) of the semiconductor substrate (20); and a mesa portion (portion of substrate adjacent trench portion 95; hereinafter “MP”) that is interposed between the trench portions (plural trenches 95 are provided since the unit cell shown in fig. 17 would be repeated; as explained in paragraphs 59 and 79), wherein the mesa portion (MP) has a base region (P-body 3; e.g. paragraphs 32 and 77) of a second conductivity type (p-type) that is provided between the drift region (2) and the upper surface (15), and a first region (10) that has a concentration peak of a hydrogen chemical concentration (H can be implanted into regions 10; e.g. paragraph 42) at a first depth position (depth of 10; hereinafter “1DP”) in the mesa portion (MP).
Re claim 3: Schulze teaches the semiconductor device according to claim 1, wherein a hydrogen chemical concentration at the first depth position (1DP), which is at a center of a width direction of the mesa portion (MP), is higher than a hydrogen chemical concentration at the first depth position (1DP) in a region (region between 10 and 95) in contact with the trench portion (95).
Re claim 4: Schulze teaches the semiconductor device according to claim 1, comprising: a second region (region of MP between 10 and 95) that is provided in the mesa portion (MP) different from the mesa portion (MP) in which the first region (10) is provided and that has a lower hydrogen chemical concentration at the first depth position (1DP) than a hydrogen chemical concentration at the first depth position (1DP) in the first region (10).
Re claim 5: Schulze teaches the semiconductor device according to claim 1, wherein the mesa portion (MP) has a high concentration region (P+ region 5 or N+ region 4) that is arranged between the drift region (2) and the upper surface (15) of the semiconductor substrate (20) and that has a higher doping concentration (P+) than a doping concentration (P) of the base region (3), and the first depth position (1DP) is arranged at a position shallower than a lower end of the high concentration region (5 or 4).
Re claim 7: Schulze teaches the semiconductor device according to claim 5, wherein the high concentration region (5 or 4) is an emitter region of the first conductivity type (N-type) that is provided in contact with the trench portion (95) and that has a higher doping concentration (N+) than a doping concentration of the drift region (n- drift region 2).
Re claim 8: Schulze teaches the semiconductor device according to claim 5, wherein the high concentration region (5 or 4) is a contact region of the second conductivity type (p-type) that has a higher doping concentration (P+ region 5) than the doping concentration of the base region (3).
Re claim 9: Schulze teaches the semiconductor device according to claim 1, further comprising: an emitter electrode (7) that is arranged above the upper surface of the semiconductor substrate (20), wherein in a depth direction, a distance between the first depth position (1DP), and the upper surface of the semiconductor substrate (20) in contact with the emitter electrode (7) is 1 µm or less (electrode thicknesses are less than 1 µm thick so the distance claimed would be known to be less than 1 µm).
Re claim 10: Schulze teaches the semiconductor device according to claim 1, further comprising: an interlayer dielectric film (70) that covers the upper surface (15) of the semiconductor substrate (20), wherein the interlayer dielectric film (70) has a contact hole (opening to expose 4, 5) that exposes the upper surface (15) of the semiconductor substrate (20), and the first region (10) is provided at a position overlapping the contact hole (opening to expose 4, 5) in a top plan view.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over fig. 17 of Schulze as applied to claim 1 and 5 above, and further in view of figs. 12 and 14 of Schulze.
Re claim 2: Schulze teaches substantially the entire structure as recited in claim 1 except explicitly teaching the semiconductor device wherein the first depth position is above a lower end of the base region.
Schulze teaches (figs. 12 and 14) that non-trench versions of the semiconductor device can be formed with regions 10 in the p-body region (fig. 12) or outside and below the p-body region (fig. 14) and further teaches the first depth position (1DP of fig. 12 which is the depth of 10) is above a lower end of the base region (3).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the region 10 within the p-body region as taught by fig. 12 in the device of fig. 17 of Schulze’s device since Schulze teaches these are obvious variants (see paragraphs 73 and 74).
Re claim 6: Schulze teaches substantially the entire structure as recited in claim 5 except explicitly teaching the semiconductor device wherein the base region has a peak of the doping concentration, at a second depth position which is deeper than the first depth position, at an interface in contact with a side wall of the trench portion.
Schulze teaches (figs. 12 and 14) that non-trench versions of the semiconductor device can be formed with regions 10 in the p-body region (fig. 12) or outside and below the p-body region (fig. 14) and further teaches the semiconductor device, wherein the base region (3) has a peak of the doping concentration (p-type dopant) at a second depth position (region of 3 below 10 as shown in fig. 12) which is deeper than the first depth position (1DP is the depth of 10), at an interface in contact with a side wall of the trench portion (95 of fig. 17).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results to use the region 10 within the p-body region as taught by fig. 12 in the device of fig. 17 of Schulze’s device since Schulze teaches these are obvious variants (see paragraphs 73 and 74).

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822